Citation Nr: 1732509	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-03 370	)	DATE
	)
	)
THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to an acquired psychiatric disorder other than PTSD, to include depression.  


ORDER

Service connection for PTSD, to include as secondary to an acquired psychiatric disorder other than PTSD, to include depression, is denied.


FINDING OF FACT

There is no current diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Pursuant to the December 2011 Board remand, the Veteran was afforded a VA examination in August 2014.  Additionally, the Veteran was provided additional notice letters and his updated VA treatment records and August 2014 VA examination report have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As noted in the December 2011 decision, the Board determined that the Veteran's PTSD claim is a separate claim that should not be combined with his previously-denied claim for service connection for a psychiatric disorder.  Further, while the record reflects additional psychiatric diagnoses, the claim regarding whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric condition other than PTSD, to include depression, was previously referred to the Agency of Original Jurisdiction (AOJ) and most recently adjudicated in April 2016.

The Board notes additional evidence was received after the December 2016 supplemental statement of the case (SSOC), including VA examination reports and additional VA treatment records.  However, the Board finds that the additional evidence is not pertinent to the claim decided herein, or is cumulative and duplicative of that already of record.  Thus, a remand for an additional SSOC is not necessary for the claim.  See 38 C.F.R. § 20.1304 (c).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate the claim by correspondence dated in May 2007, July 2007, February 2012, and May 2016. 

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection for PTSD

The Veteran contends that he has PTSD as a result of an in-service assault, or as secondary to an acquired psychiatric disorder other than PTSD, to include depression.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to service connection for there must be medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  As the Veteran's case was initially certified to the Board in July 2011, the DSM-IV applies.

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Where the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor. 38 C.F.R. §§ 3.304(f)(2).

The initial question for the Board is whether the Veteran has a current diagnosis of PTSD.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.

There is no current diagnosis of PTSD of record.  The Veteran was afforded a VA examination in August 2014.  At that time, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  She further noted that while the Veteran reported events which minimally met the DSM-IV criteria for a traumatic event, the pattern of symptoms described did not meet the full criteria for a diagnosis of PTSD.  She also stated that the Veteran's history of treatment for mental disorder does not note a past diagnosis or treatment for PTSD.  While the examiner determined that it is at least as likely as not that an in-service assault occurred, she opined that the full criteria for a diagnosis of PTSD were not met.

Likewise, additional VA treatment records reflect that the Veteran does not meet the criteria for a diagnosis of PTSD.  Recent VA treatment records reflect that the Veteran underwent assessment for PTSD in June 2017.  Based on the interview and a review of the Veteran's medical records, the examiner determined that the Veteran did not meet the criteria for PTSD in that he was not reporting symptoms that are clearly connected to a Criterion A stressor and he did not have symptoms that fulfilled all the symptoms clusters.  She further stated that the Veteran's reported symptoms of anger, depression, impulse control, an sleep are better accounted for by his substance use history, personality traits, and related depression.  

Although some treatment records reference a diagnosis of PTSD, none of the PTSD diagnoses are made in conformance with the DSM-IV or V criteria.  Rather prior VA clinicians have noted that the Veteran stated he had PTSD without history of such in the records or simply that the Veteran does not have a formal diagnosis of PTSD.  See 2016 VA treatment records.  The Board finds that the reference to "r/o PTSD" and the noted "hx of PTSD" in the VA treatment records cannot be interpreted as a finding that PTSD is a current disability, or that it has been present at any specific time pertinent to the appeal. 

In summary, the Board finds that the most competent, credible, and probative evidence of record does not show that the Veteran currently or at any point during the appeal period has received a valid diagnosis of PTSD.  As there is no current diagnosis of PTSD and service connection is not in effect for any acquired psychiatric disorder, an opinion as to whether such disability would be secondary to an acquired psychiatric disorder other than PTSD, to include depression, has become moot.

Thus, for the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	R. Williams, Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States




Department of Veterans Affairs


